Citation Nr: 0814583	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for schizophrenia, based on clear and 
unmistakable error (CUE). 

2.  Entitlement to an award of special monthly compensation 
at the housebound rate prior to April 6, 2001.

3.  Entitlement to special monthly compensation at housebound 
rate from January 10, 2002 to present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witness
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to October 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, granted special monthly 
compensation from April 6, 2001 to January 9, 2002.  The 
veteran disagreed with the effective date assigned, arguing 
that special monthly compensation should be awarded both 
before and after this period.  It also arises from an August 
2005 rating decision, wherein the RO continued the denial of 
award of special monthly compensation for additional periods 
of time, and denied an earlier effective date for 
schizophrenia.  By this decision, the RO also denied a claim 
of CUE in a July 1979 RO decision that denied service 
connection for a personality disorder. 

Regarding the claim of CUE in the July 1979 RO decision that 
denied service connection for a personality disorder, it 
appears that the veteran and his representative essentially 
contend that the psychological manifestations noted in 
service and shortly thereafter, were signs of schizophrenia- 
and not immature personality disorder.  Thus, their argument 
is essentially a claim that service connection should have 
been awarded back then for schizophrenia.  While the RO 
appears to have added the issue of whether new and material 
evidence was received to warrant reopening of the claim for 
service connection for a personality disorder, and carried it 
forth on the statement of the case, the Board finds that 
adjudication of that matter (involving service connection for 
a mental or psychiatric symptom) is moot because the veteran 
has subsequently been awarded service connection and a 100 
percent rating for schizophrenia.  As the veteran is 
currently in receipt of a total schedular rating for a 
psychiatric disorder (a total grant of the benefit sought), 
it would serve no real purpose for the Board to adjudicate 
the issue involving service connection for a personality 
disorder.  

What the veteran wishes is compensation for his psychiatric 
disability back to a date earlier than the current effective 
date.  The issue on appeal of entitlement to an earlier 
effective date for schizophrenia (including by way 
consideration of the assertion of CUE in the earlier RO 
decision) completely addresses the veteran's claims.  Thus, 
there is no prejudice to the veteran in recharacterizing the 
issues remaining on appeal as reflected on the title page.

In a December 2004 claim, the veteran raised the issue of 
entitlement to an earlier effective date of service 
connection for recurrent syncopal episodes, based on clear 
and unmistakable error (CUE).  The subsequent RO rating 
decision and statement of the case did not address this 
issue.  Thus, the matter is referred back for to the RO for 
appropriate action by the agency of original jurisdiction.


The issue of entitlement to special monthly compensation at 
the housebound rate from January 10, 2002 to the present is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A July 1979 rating decision which denied service 
connection for a personality disorder was not clearly and 
unmistakably erroneous

2.  April 6, 2001 is the date of receipt of the claim to 
reopen the matter of entitlement to service connection for 
psychiatric disability, and there is no evidence of an 
unadjudicated formal or informal claim for entitlement to 
service connection for schizophrenia prior to April 6, 2001.  

3.  Entitlement to service connection for schizophrenia was 
not shown until the September 2003 VA medical opinion.

4.  The veteran was awarded pension benefits for non-service-
connected disabilities at a rate of 70 percent, effective 
from January 14, 2001.

5.  Prior to April 6, 2001, the veteran did not have any 
service-connected disabilities; and there is no evidence of 
an unadjudicated formal or informal claim for special monthly 
compensation.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 6, 
2001, for the grant of service connection for schizophrenia, 
paranoid type, have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.105 3.400 (2007).

2.  The criteria for entitlement to special monthly 
compensation based on housebound status have not been met 
prior to April 6, 2001.  38 U.S.C.A. §§ 1114(l)(s), 5107 
(West 2002); 38 C.F.R. §§ 3.400, 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for earlier effective dates in 
correspondence sent to the veteran in February 2005 and March 
2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified his duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in evidence in his possession that 
would support his claim.  In particular, the March 2006 
letter provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

Moreover, since the September 2004 rating decision that is on 
appeal granted special monthly compensation at the housebound 
rate and an effective date for the award, statutory notice 
had served its purpose and its application was no longer 
required.  See Dingess Id.  Supplemental statements of the 
case (SSOC) dated in March 2006 and November 2007 provided 
notice on the "downstream" issue of effective dates of 
awards and readjudicated the matters after the veteran and 
his representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Neither the veteran nor his 
representative has alleged that notice in these matters was 
less than adequate.  

Further VCAA notice is not required on the particular issue 
involving special monthly compensation prior to April 6, 
2001, because this claim cannot be substantiated as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA and private medical treatment 
records, and reports from VA examinations.  The veteran has 
not identified any outstanding records for VA to obtain that 
were relevant to the claim and the Board is likewise unaware 
of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Factual Background & Analysis

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, shall be the day following separation 
from active service or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, and for reopened claims, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2007).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

Failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would 
have entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, that the 
Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  In asserting a claim of CUE, the claimant must show 
that: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application. Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 
10 Vet. App. 391, 393 (1997) ("The fact that the appellant 
had previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").  The Court has also 
held that a breach of a duty to assist cannot form the basis 
for a claim of CUE.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to fulfill 
duty to assist cannot be basis for CUE even when medical 
record that RO erroneously failed to obtain later formed 
basis for award of service connection when RO obtained 
record).


I. Schizophrenia

After a VA examination in September 2003 provided a favorable 
medical opinion as to the  likelihood of a connection between 
the veteran's psychiatric problem and service, a Decision 
Review Officer (DRO) awarded service connection for 
schizophrenia in a December 2003 Supplemental Statement of 
the Case (SSOC).  A 70 percent disability evaluation was 
awarded, effective from April 6, 2001.  The veteran now 
contends he is entitled to an effective date prior to April 
6, 2001 for the grant of service connection for 
schizophrenia.  Specifically, he contends that there was CUE 
in a July 1979 RO decision that denied service connection for 
a personality disorder.  

In May 1979, the veteran filed a claim of service connection 
for fainting spells and an injury to his chin.  In a July 
1979 rating decision, the RO denied the veteran's claim of 
service connection for a nervous condition (immature 
personality disorder), and instead granted pension benefits 
based upon non-service-connected disabilities.  

At the time of the July 1979 decision, only service medical 
records and service personnel records were of record.  The 
service medical records showed that the veteran had been 
evaluated between August and September 1975 for complaints of 
recurrent dizzy spells and headaches.  Notes from an initial 
neurology consultation reflect a clinical impression, in 
pertinent part, of vaso-vagal syncope; rule out hypoglycemic 
episodes; rule out orthostatic hypotension; and referral for 
psychiatric clearance.  In a record from the September 1975 
psychiatric consultation, the psychiatrist noted that the 
neurological consultant had found no underlying medical 
illness causing the veteran's symptoms that would disqualify 
him for future duty.  The psychiatrist noted further that the 
neurologic consultant's diagnostic impression was that both 
the fainting spells and headaches were a psychophysiologic 
reaction.  The psychiatric clinical impression was immature 
personality disorder, severe.  It was recommended that the 
veteran be administratively discharged as unsuitable for 
further service.  Service personnel records, which were also 
of record at the time of the 1979 decision, reflect that the 
veteran was administratively discharged by reason of 
unsuitability based on his character and behavior disorder.

The veteran's representative has raised several specific 
arguments to support the claim for an earlier effective date 
based upon CUE.  He alleges that: 1) the in-service diagnosis 
of immature personality disorder was a misdiagnosis; 2) the 
VA failed to provide an examination in connection with the 
July 1979 rating decision; 3) VA erred by relying upon the 
in-service findings and opinion of the military psychiatrist 
who diagnosed immature personality disorder; 4) the VA gave 
more weight to the findings of the military psychiatrist over 
the military neurologist, because the latter's opinion was 
handwritten and not typed; and 5) the veteran was not 
receiving medication for his schizophrenia at the time of the 
prior decision and was unaware of the need to submit a timely 
appeal of the 1979 RO decision.

Based upon a careful review of the record, the Board finds 
that an earlier effective date for service connection for 
schizophrenia is not warranted, including on the basis of 
CUE.  It is initially noted that the record contains no 
evidence of any unadjudicated formal or informal claim for 
entitlement to service connection for schizophrenia prior to 
April 6, 2001.  As noted, the RO denied service connection 
for a nervous condition (immature personality disorder), in a 
July 1979 rating decision.  The veteran was given notice of 
the denial and his appellate rights in correspondence dated 
in July 1979, but he did not file a timely appeal of this 
determination within the one-year appellate period following 
issuance of this notice.  Therefore, the denial became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.159, 
3.160(d), 20.200, 20.302, 20.1103 (2007).  The veteran did 
not file a claim for schizophrenia or any other psychiatric 
disorder until April 6, 2001.  Entitlement was not shown 
until the September 2003 VA examination.  An effective date 
prior to the date of the reopened claim (April 6, 2001) is 
not warranted.  38 C.F.R. § 3.400.

The Board has considered whether an earlier effective date is 
warranted on the basis of CUE in the July 1979 RO decision 
which denied service connection for a nervous condition 
(immature personality disorder), but finds that there is 
none.  As indicated, VA law requires that a CUE determination 
be made only upon the record and law existing at the time of 
the prior adjudication in question.  At the time of the July 
1979 rating decision, the evidence available to the RO 
indicated that the fainting spells and headaches were a 
psycho-physiologic reaction.  In addition, the evidence 
showed that the veteran did not have an acquired psychiatric 
disorder, but rather immature personality disorder, severe.  
The laws at the time of the July 1979 decision stated that 
congenital or developmental defects such as personality 
disorders were not considered diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Therefore, based on the record and law as it existed at the 
time of the 1979 rating decision, the RO did not err in 
denying the claim of service connection for a personality 
disorder.

The veteran argues that he did, in fact, have an acquired 
psychiatric disorder at that time, schizophrenia; and that 
the diagnosis of immature personality disorder was erroneous 
and/or part of a conspiracy to discharge the veteran from 
service and deny him VA compensation benefits.  
Notwithstanding this argument, it is clear that the record in 
1979 contained no medical evidence of a diagnosed psychiatric 
disorder.  As a diagnosis of an acquired psychiatric disorder 
(schizophrenia) was not specifically identified by competent 
medical evidence at the time of the 1979 decision (or for 
years thereafter), the Board cannot now conclude that the RO 
committed undebatable error in failing to grant service 
connection for a psychiatric disorder at that time.  The 
Board is mindful that the record today contains an April 2002 
VA opinion, an August 2002 VA addendum opinion, and a 
September 2003 VA examiner's opinion which serve to establish 
that the symptoms demonstrated in service may have been early 
manifestations of the veteran's current schizophrenic 
disorder.  This evidence, however, was not of record at the 
time of the July 1979 decision and thus it may not be used as 
rationale to determine whether there was CUE at that time.

The veteran's remaining arguments - that VA failed in its 
duty to assist by providing a VA examination in 1979, and 
that VA did not properly weigh or evaluate the medical 
evidence of record; are, as a matter of law, insufficient to 
plead CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994) ("an incomplete record, factually correct in all 
other respects, is not clearly and mistakably erroneous").  
Thus, regardless of whether the veteran and his 
representative believe that the RO gave more weight to the 
findings of the military psychiatrist over the military 
neurologist, because the latter's opinion was handwritten and 
not typed- as stated above, disagreement as to how the facts 
were weighed or evaluated is not CUE.  

If the veteran disagreed with how the evidence was weighed at 
the time of the rating action in 1979, he needed to have 
appealed that decision within a year of being notified of the 
RO's decision.  The argument that he was unable to appeal 
because he was not on medication for his schizophrenia is not 
sufficient.  While this may have been the case, there was no 
evidence in the record at the time of the 1979 rating 
decision that the VA knew that he was incompetent or mentally 
incapacitated to such degree that he was unable to file a 
timely appeal.  Nor does this amount to a finding of clear 
and unmistakable error in the 1979 rating decision itself.  
As for claims regarding VA's failure in its duty to assist 
the veteran in developing his 1979 claim, the Court has also 
held that a breach of a duty to assist cannot form the basis 
for a claim of CUE.  See Hazan and Caffrey, supra.  

In summary, the Board concludes that the correct facts, as 
known at the time, were before VA adjudicators at the time of 
the July 1979 rating decision and that the statutory and 
regulatory provisions extant at the time were correctly 
applied.  The Board finds that there was no error which was 
undebatable and of the sort which, had it not been made would 
have manifestly changed the outcome at the time it was made.  
The Board finds no CUE in the prior decision.

As the Board can identify no such earlier unadjudicated claim 
for schizophrenia and no evidence of CUE in the prior and 
final July 1979 decision, the claim for entitlement to an 
earlier effective date for the award of entitlement to 
service connection for schizophrenia, paranoid type, must be 
denied.


II. Special Monthly Compensation

In a rating decision dated in September 2004, the RO granted 
entitlement to special monthly compensation based upon the 
housebound criteria from April 6, 2001 to January 10, 2002.  
The veteran argues that he is entitled to special monthly 
compensation at a much earlier date - beginning April 30, 
1979.  As is explained below, entitlement to an effective 
date prior to April 6, 2001 for special monthly compensation 
is precluded as a matter of law.

SMC at the Housebound rate is payable to a veteran who has a 
single service-connected disability rated as 100 percent 
disabling and either (a) has an additional service-connected 
disability, or disabilities, independently rated as 60 
percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
the veteran's lifetime.  38 U.S.C.A. §  1114(s); 38 C.F.R. 
§ 3.350(i).  

Based upon a careful review of the evidence, the criteria for 
entitlement to special monthly compensation prior to April 6, 
2001 have not been met.  The threshold requirement for 
establishing entitlement to SMC based on housebound status is 
that there must be a single service connected disability 
rated or ratable at 100 percent.  The veteran was not 
service-connected for any disabilities prior to April 6, 
2001.  Earlier in this decision, the Board addressed the 
issue of an earlier effective date for schizophrenia and 
determined that an earlier effective date was not warranted, 
including on the basis of CUE.  Since the veteran was not 
service-connected for any disability prior to April 6, 2001 
and there is no evidence of any unadjudicated formal or 
informal claim in the record for entitlement to SMC prior to 
April 6, 2001- the minimum requirements for SMC at the 
housebound rate were not met.

Here, it is the law and not the facts which are dispositive 
of this issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board thus concludes that an effective date 
earlier than April 6, 2001, for the grant of special monthly 
compensation is not warranted in this case under VA law and 
regulations governing special monthly compensation. 38 
U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 
(2007).  Therefore, the appeal must be denied.


ORDER

An effective date earlier than April 6, 2001, for the grant 
of service connection for schizophrenia, based on clear and 
unmistakable error (CUE) is denied.

An effective date earlier than April 6, 2001 for the grant of 
special monthly compensation at the housebound rate is 
denied.


REMAND

The veteran contends he is entitled to special monthly 
compensation at the housebound rate from January 10, 2002 to 
the present.  A review of the record shows that the veteran 
was not afforded any VCAA notice regarding the criteria 
necessary to establish entitlement to special monthly 
compensation.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  Therefore, for this reason, a remand is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish entitlement to special monthly 
compensation for the period beginning 
January 10, 2002, including information 
regarding the disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Thereafter, the RO should again review 
the record and take any additional measures 
necessary to fully develop the claim (to 
include affording an examination to 
ascertain whether he is housebound, if 
necessary).  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


